Title: To George Washington from Major General William Heath, 22 October 1777
From: Heath, William
To: Washington, George



Dear General
Boston Octr 22nd 1777

I am now to acknowledge the Honor of the receipt of yours of the 30th Ultimo and 8th Instant.
We have this moment receivd the agreable news of General Burgoynes Surrendering himself and Army Prisoners on the 17th Instant to General Gates, on this Happy Event I beg leave most Heartily to Congratulate your Excellency, I find by the Articles of Capitulation that Burgoynes army is to be Sent to this Vicinity I Conceive that If they are Kept near this place a Considerable Body of Troops will be necessary for Guards during their Continuance Here and Several precautions necessary if the Fleet of Transports who are to take them off are to Come into the Harbour, and wish a Signification of your pleasure thereon—I Submit to your Excellency whether it will not be Highly Expedient for One at least of the Continental Deputy, Commissaries General of Prisoners to repair this way Immediately.
Colo. Lees, Henlys and Jacksons Regts (altho weak) are on their march to Joyn your Excellency, I Imagine the former has before this Time Reached Hudsons River.
with respect to the arms reserved for the before mentioned Regiments In Obedience to your Excellencys Order Expressed in your Letter of the 23rd of may, I retained arms Sufficient for them, This I mentioned to the Board of war (to whom I make monthly returns of the Stores) in my Letter to them of the 11th of augst but finding that those

Regiments filled but Slowly, and the Demand for arms both to the northward and Southward very great, I ventured to Send three Hundred of those which I had reserved to Genl Gates upon a presing application, which if I mistake not I mentioned to your Excellency, in a former Letter, and Some Time Since Upon a Demand for a Large number to be Sent to Philadelphia Under the Care of Major Nicholas, I Sent four Hundred to him while at Springfield, Colo. Lee has drawn 200 arms Colo. Henly 60 Colo. Jackson 300, by the Commissaries return the first of this Instant there were then 512 in the Store, part of Henlys have been Delivered Since, as there are Some recruits Daily Coming in I shall retain about two Cases of the arms now in Store in order to arm them, and Send the others on Immediately, to Springfield, hoping that this State of Facts will be Satisfactory to your Excellency, I have endeavoured to pay the Utmost attention to the Service in General as far as has been in my Power.
numbers of Soldiers are returning here from the northern army, Some wounded in action others rendered Unfit for Service by reason of Causualties which have befallen them in the Service, They return with recommendations to the Corps of Invalids, The number of these is Daily Increasing, I Know not what to do with them, They shrink at the mention of repairing to the State of Pennsylvania to Joyn that Corps and Seem rather Inclined to Suffer then go so great a Distance from their friends in Such maimed Conditions, I beg leave to Submit to your Excellency whether the forming part of the Corps of Invalids in Some part of new England would not tend more to releive many of the unfortunate, and promote the Service, as the Sending of them So great a Distance.
I cannot Close without mentioning to your Excellency The State of our Provisions in Consequence of the Early and assiduous attention to this Important Object the last year—Great Benefit accrued to the Publick in the Cheapness & ampleness of the Supplies, the Large Quantities of Salted meat which were Stored in this Quarter Besides answering the ordinary Demands of the army have afforded a Seasonable relief to the northern army and the numerous militia which have assembled at Providence and thereabouts, our Stores are now in a fair way to be Soon Exhausted, and no Steps effectually taken, that I can learn to replenish them, The Season now arrived when the Beef is at the Cheapest and the Largest Quantity, Killed for Salting If the Season which lasts about Six weeks is neglected, the price will then be Enhanced, after those whose Pockets are full of money have availd themselves of the best oppertunity for their own Emolument Duty leads me to mention this to your Excellency as I am Confident the Service will be Injured if this matter is neglected.

Eight or Ten Thousand militia have assembled during this month at Providence and its vicinity, from this State Connecticut and Rhode Island for the Secret Expedition as it has been all along Called, and it has been So much of a Secret to me that I Cannot as yet learn, whether it was Set on foot by Congress, your Excellency or the Three States who furnish the men I Have Enquired of Divers members of both Houses of assembly Here who Informed me they Knew not where it originated, The Time for which the men are Engaged Expires in a few Days They will Immediately apply for Payment I beg to be Informed whether this Expence is to be Continental, and the Troops Paid off as Usual, that I may Govern my Self accordingly.
